Citation Nr: 1115977	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-39 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased initial disability rating for residuals of thoracic compression fracture with thoracolumbar degenerative joint disease, evaluated as 10 percent disabling from September 1, 2007, to May 18, 2010, and at 20 percent from May 19, 2010, forward.

ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Honolulu RO.

The Board remanded the claim for further development in a March 2010 decision.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  From September 1, 2007, to May 18, 2010, the Veteran's thoracolumbar spine disability was manifested by pain on range of motion, without additional loss of motion due to pain on repetitive range of motion testing; objectively, range of motion testing showed flexion to 90 degrees and combined range of motion of 240 degrees, with severe pain after testing, and severely limited range of motion during back spasms; ankylosis and incapacitating episodes were not shown. 

2.  From May 19, 2010, forward, the Veteran's thoracolumbar spine disability has been manifested by pain on range of motion, without additional loss of motion due to pain on repetitive range of motion testing; objectively, forward flexion was to 45 degrees and combined range of lumbar motion was 130 degrees; ankylosis and incapacitating episodes were not shown.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board concludes that the criteria for entitlement to a 20 percent evaluation for residuals of a thoracic compression fracture with thoracolumbar degenerative joint disease have been met for the period from September 1, 2007, to May 18, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2010).

2.  The criteria for entitlement to an evaluation in excess of 20 percent for residuals of a thoracic compression fracture with thoracolumbar degenerative joint disease have not been met for the period from May 19, 2010, forward.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs) and private treatment records, and the Veteran was provided a VA examination in July 2007.

In a March 2010 decision, the Board remanded the claim for further development.  Specifically, the Board stated that another VA examination was needed to determine the current severity of the Veteran's back disability.     

Following the Board's remand, a VA examination was conducted in May 2010 that included a thorough examination of the back, including range of motion measurements and an assessment of additional limitation brought on by pain and other factors.  Thus, it appears that all development requested by this Board in its March 2010 remand has been completed to the extent possible, and no additional development is required.   
 
The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

With regard to this particular claim, the Board notes that the Rating Schedule and diagnostic codes regarding diseases and injuries of the spine were amended effective September 26, 2003, prior to the filing of the Veteran's request for an increased rating.  The present appeal is therefore governed by the current General Rating Formula for Diseases and Injuries of the Spine.  

For the pertinent Diagnostic Codes (DCs) 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

The new rating criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome (IVDS)), a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method results in the higher evaluation.

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for residuals of a thoracic compression fracture with thoracolumbar degenerative joint disease in the September 2007 rating decision that is the subject of this appeal.  He was assigned a 10 percent rating under DC 5242, described above, made effective from September 1, 2007, the day after he separated from active service.

In a March 2011 rating decision, the RO granted a 20 percent evaluation, effective from May 19, 2010, the date of the VA examination upon which the increased rating was based.  

The Veteran's STRs show treatment for periodic recurrent low back pain.  An April 2007 treatment note indicates a history of back spasms for which he took Flexeril with good relief.  

At a July 2007 VA examination, the examiner reviewed the STRs, noting a history of low back pain beginning in February 1998.  Currently, symptoms were exacerbated by lifting heavy items or bending, and were relieved often spontaneously, by rest and medication.  Flare-ups occurred once a quarter, lasting 3 to 4 days.  The pain was at a level of 7 or 8 out of 10 in severity at its worst, and 0 out of 10 at rest.  The Veteran was able to walk 6 to 7 miles 3 times a week without symptoms, and there was no limitation of routine daily activity or current occupation except during flare-ups.  During flare-ups, he had incapacitating episodes, and lost 4 days of work in the past 12 months due to back pain.  The back was not painful on range of motion, and there was no pain on repetitive use.  He denied any weakness, stiffness, instability, fatigability, lack of endurance, locking, numbness or tingling, and bowel/bladder incontinence.  

Range of motion testing revealed flexion to 90 degrees, with pain starting at 70 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  There was no limitation but similar pain with repeated efforts.  There was no tenderness to palpation of the bilateral paravertebral muscles.  Straight leg raising was negative bilaterally.  Neurological examination was normal.  The examiner assessed lumbar degenerative joint disease, with a history of back strain with chronic low back pain.  It was further noted that the disability had not caused any episodes of incapacitation in the past 12 months.  An X-ray showed mild anterior wedging of T11 and T12, and the radiologist noted that the compression was likely from a remote trauma in the past given the degenerative joint disease changes, and that the Veteran was asymptomatic.  

In February 2009, the Veteran sought treatment at Kaneoke Bay Family Practice for low back pain for 2 hours, after bending down to pick up a piece of paper.  There was no radiation down the legs.  There was right-sided paraspinal tenderness at the lower lumbar area, with no spinal tenderness.  The doctor assessed a lumbar strain and prescribed pain medication and muscle relaxants.  Physical therapy was also ordered, which the Veteran began the following month.  

At the initial physical therapy consultation in March 2009, range of motion measurements were significantly less than those previously recorded.  Flexion was to 10 degrees, extension to 0 degrees, left and right lateral flexion to 10 degrees, and bilateral rotation to 10 degrees.  

He was afforded another VA examination in May 2010.  He reported constant pain with monthly periods of exacerbation, including increased pain (at a level of 10 out of 10 in severity) and muscle spasms, lasting up to a week.  He has to miss work about one day a month due to back pain.  He had been to the emergency room 3 times in the last year for episodes of severe low back pain.  He required help getting dressed in the morning, and reported fatigue, weakness, lack of endurance, and incoordination of the right leg.  Currently, his pain was at a level of 4 out of 10 in severity.  The examiner noted that, when not flared-up, his back disability did not impair his daily functional activities for self care, nor did it impair his ability to perform his job.  In the past year, he had missed 12 days of work due to back pain, and he did not have any episodes of incapacitation.  

Range of motion testing revealed flexion to 45 degrees with pain at 30 degrees, extension to 15 degrees with pain at 10 degrees, right and left lateral flexion to 15 degrees with pain at 10 degrees, and right and left rotation to 20 degrees with pain at 15 degrees.  There was no further limitation, but similar pain with repeated efforts.  After three repetitions, there was no additional limitation of motion or joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Objective evidence of symptoms included tenderness and muscle spasm.  Right extremity strength was 3 out of 5, while left extremity strength was 5 out of 5.  Right straight leg raise was positive, and left straight leg raise was negative.  The examiner assessed degenerative disc disease of the lumbar spine with radiculopathy of the right leg.  

The examiner discussed the March 2009 range of motion findings, and the Veteran said they were particularly bad that day because they were done on a day he was having one of his bad muscle spasm episodes.  The examiner noted that during the current examination, the Veteran seemed reluctant to bend as far as he might because he had so much pain when he bent or leaned, though he did better with encouragement.  A lumbar CT scan showed very early focal degenerative changes along the superior endplate of L3.    

The Board has also considered the Veteran's statements regarding his pain and limitation of motion.  In a February 2008 letter, the Veteran said that he forced himself to perform the range of motion testing at the 2007 VA examination, enduring severe pain.  Two hours after the examination, he suffered a severe back spasm and went to the emergency room the following day.  He further stated that his forward flexion was limited to 45 degrees.  

In his December 2008 VA Form 9, he said that pain began at 30 degrees of flexion.  In addition, he said that when he was asked how many days of work he lost in the last year due to his back pain, he had assumed that it meant consecutive days.  However, he had lost as many as 3 months during the last 12-month period.  

The Board has first considered the rating period on appeal from September 1, 2007, to May 18, 2010, during which time the Veteran was assigned a 10 percent evaluation under DC 5242, which addresses degenerative arthritis of the spine.  As discussed below, the Board finds that the evidence is in relative equipoise as to whether a rating in excess of 10 percent is warranted for this particular period.  

As to range of motion, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Although the Veteran's range of motion measurements at the July 2007 VA examination did not meet the criteria for a 20 percent evaluation, because flexion was to 90 degrees and combined range of motion was 240 degrees, he stated that he forced himself to perform the range of motion testing despite severe pain, and thereafter suffered a severe back spasm.  In addition, in February 2009, he had severe back pain due to bending over to pick up a piece of paper.  The following month, range of motion was severely limited due to back spasms.  

The Board has considered whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by a rating higher than 10 percent, and concludes that a 20 percent evaluation is warranted for the period September 1, 2007, to May 18, 2010, based on the complaints of pain outlined above.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board acknowledges, as above, that in March 2009 the range of motion was severely limited, with flexion only to 10 degrees.  However, an evaluation in excess of 20 percent is not warranted, because the Veteran said the extreme limitation of motion was due to back spasms on that date.  Thus, the Board finds the measurements from March 2009 do not represent a disability picture worse than that reflected by the 20 percent criteria.  

Next, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes for the period from September 1, 2007, to May 18, 2010.  As previously mentioned, DC 5243 deals with Intervertebral Disc Syndrome, which can include degenerative disc disease.  However, in order to meet the criteria for a compensable rating under this diagnostic code, the Veteran must show that a physician ordered bed rest to treat the disorder.  In this case, the Veteran averred in his December 2008 VA Form 9 that he had missed 3 months of work due to back pain in the previous 12 months, stating that he had misunderstood the question when he reported he had only missed 4 days in the last year at the 2007 VA examination.  However, the examiner specifically noted no episodes of incapacitation, and there are no physician's orders or other evidence in the claims file that his doctors did, indeed, prescribe bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.

The Board has also considered whether any other alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine disability under Diagnostic Code 5242, which addresses degenerative arthritis.  DC 5242 is related to DC 5003, which also addresses degenerative arthritis.  In this case, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  In addition, DC 5237, which addresses lumbosacral strain, does not allow for an increased evaluation based on the range of motion measurements and findings above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  In this case, neurological examination was normal at the 2007 VA examination, and there is no indication that the Veteran had numbness or tingling in his extremities during the rating period from September 1, 2007, to May 18, 2010.  Thus, there are no applicable separate ratings for the period under consideration.  The Board notes, in this regard, that the RO granted a separate evaluation for right lower extremity radiculopathy in a March 2011 rating decision, effective from May 19, 2010.

Based on the medical records and on the Veteran's statements regarding pain following range of motion testing and during back spasms, the Board finds that the evidence is in approximate balance as to whether the criteria for the next higher, 20 percent rating category under DC 5242 have been met.  Giving the Veteran the benefit of the doubt, the Board finds that a 20 percent evaluation is warranted for the period from September 1, 2007, to May 18, 2010.

Next, the Board finds that the evidence fails to support an evaluation in excess of 20 percent for the period from May 19, 2010, forward.  

The range of motion findings at the March 2011, described above, do not meet the criteria for the next higher rating category under the General Rating Formula for Diseases and Injuries of the Spine for DCs 5235 to 5243.  The test showed flexion to 45 degrees with a combined range of motion of 130 degrees.  Therefore, the 20 percent rating assigned by the RO is the appropriate evaluation.  38 C.F.R. § 4.7.

Next, as above, the Board has considered whether a rating in excess of 20 percent is warranted under DC 5243 based on incapacitating episodes.  The Veteran reported that he had missed 12 days of work in the last year due to back pain at the 2010 VA examination.  However, the examiner noted there were no episodes of incapacitation, and there are no physician's orders or other evidence in the claims file that his doctors did, indeed, prescribe bed rest.  Therefore, he does not meet the criteria for a higher rating under DC 5243.      

As also stated above, the Board must consider whether the competent evidence establishes any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability such that the Veteran's disability picture is more nearly approximated by the next higher rating category.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  

The Veteran reported pain at 30 degrees of flexion, 10 degrees of extension, 10 degrees of lateral flexion, and 15 degrees of rotation.  However, the examiner noted no further limitation of motion on repeated efforts, and after three repetitions, no additional limitation of motion or joint function due to pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the overall evidence fails to show that the Veteran's pain has resulted in additional functional limitation such as to enable a finding that his disability picture more nearly approximates the next-higher, 30 percent, evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  As stated above, the maximum evaluation possible under DC 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Thus, it does not allow for a higher evaluation.  In addition, a higher evaluation is not warranted under DC 5243, as discussed above.  There are no other applicable codes available for consideration.  

The Board has also contemplated whether any separate evaluations are applicable here.  In this case, the 2010 VA examiner assessed radiculopathy of the right leg based on neurological examination.  The RO has already granted a separate evaluation for right leg radiculopathy.  There are no other applicable separate evaluations.  

In conclusion, the evidence does not support an evaluation in excess of 20 percent for the Veteran's back disability for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 54-56 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected thoracic compression fracture with thoracolumbar degenerative joint disease warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  The Veteran went to the emergency room several times in one year for severe back pain, but was not admitted as an inpatient for any period more than a day.  Further, although he has missed work due to back pain, the evidence indicates he has continued to work full-time as an accountant.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

A 20 percent evaluation for residuals of thoracic compression fracture with thoracolumbar degenerative joint disease is granted for the period from September 1, 2007, to May 18, 2010, subject to governing criteria applicable to the payment of monetary benefits.


[Continued on Next Page]

Entitlement to an evaluation in excess of 20 percent for residuals of thoracic compression fracture with thoracolumbar degenerative joint disease is denied for the period from May 19, 2010, forward.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


